Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 1 of 11 PAGEID #: 40

 

 

AFTAB PUREVAL
HAMILTON COUNTY CLERK OF COURTS

COMMON PLEAS DIVISION

ELECTRONICALLY FILED
June 24, 2020 05:14 PM
AFTAB PUREVAL
Clerk of Courts
Hamilton County, Ohio
CONFIRMATION 957923

STEVEN MOORE A 2002294

vs.
INTEGRA LIFESCIENCES
CORP

FILING TYPE: INITIAL FILING (IN COUNTY) WITH JURY
DEMAND

PAGES FILED: 10

 

EFR200

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A 2002294 / COMMON PLEAS DIVISION / IFlJ

 
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 2 of 11 PAGEID #: 41

IN THE COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

STEVEN MOORE CASE NO.
11176 Hawk St.
Cincinnati, OH 45241 JUDGE:

Plaintiff,

COMPLAINT FOR DAMAGES
AND INJUNCTIVE RELIEF

Vv.

INTEGRA LIFESCIENCES CORP.
4900 Charlemar Dr.
Cincinnati, OH 45227

JURY DEMAND ENDORSED
HEREIN

Serve also:

Integra Lifesciences Corp.

c/o Corp. Service Co. (Stat. Agent)
50 West Broad Street, Suite 1330
Columbus, OH 43215

-and-

Integra Lifesciences Corp.
1100 Campus Road
Princeton, NJ 08540

Defendant.

Nem Nee Nee Nee Nee Nee ee” ee ee ee ee ee ee ee ee ee ee ee es ae ee a ey es

Plaintiff Steven Moore, by and through undersigned counsel, as his Complaint against the
Defendant, states and avers the following:
PARTIES, JURISDICTION, & VENUE
1. Moore is a resident of the city of Cincinnati, Hamilton County, state of Ohio.
2. Defendant INTEGRA LIFESCIENCES CORP. (“Integra”) is a foreign-incorporated
business that conducts business in Ohio. The events that give rise to the claims for relief in
this Complaint occurred at Integra’s location at 4900 Charlemar Dr., Cincinnati, OH

45227.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMON PLEAS DIVISION / IFIJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 3 of 11 PAGEID #: 42

3. Integra is, and was at all times hereinafter mentioned, Moore’s employer within the
meaning of R.C. § 4112.01(A)(2) and R.C. § 4113.52.

4. Therefore, personal jurisdiction is proper over Defendant pursuant to Ohio Revised Code
§2307.382(A)(1), (3) and/or (4).

5. Venue is proper pursuant to Civ. R. 3(C)(1), (2), (3), and/or (6).

6. This Court is a court of general jurisdiction over the claims presented herein, including all
subject matters of this Complaint.

FACTS

7. Moore is a former employee of Integra.

8. At all times noted herein, Moore was fully qualified for and could fully perform the
essential functions of his job.

9. Moore worked for Integra, ending as a tooling and programming tech, from on or about
August 23, 2011, until Integra unlawfully terminated Moore’s employment on or about
January 10, 2020, citing a zero-tolerance fighting policy.

10. Moore began his employment with Integra in Massachusetts and came to the Cincinnati
location in or around November 2014.

11. Moore had zero issues with his employment in Massachusetts and was a stellar employee.
This remained true when he came to Cincinnati, Ohio.

12. Despite Moore’s excellent performance and attendance, Integra terminated his
employment because of violence it reasonably expected to occur.

13. Moore was simply protecting himself from a violent menace (Dave Mitchell, infra) already
known to Integra.

14. Integra negligently retained the menace that led to Moore’s termination.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A 2002294 / COMMON PLEAS DIVISION / IFIJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 4 of 11 PAGEID #: 43

15. In or around early 2016, Dave Mitchell (machinist) began working with Integra in Moore’s
department.

16. Mitchell lasted in the department approximately one year until he resigned.

17. Eventually, Mitchell returned to Integra and continued working in Moore’s department.

18. At first, there was no issue between Moore and Mitchell, though Mitchell frequently blew
up over the smallest of problems.

19. In or around early 2019, Mitchell began having issues with James Arrowood (supervisor,
no longer with Integra).

20. Moore did not witness these incidents, but heard rumors of Mitchell throwing chairs around
the supervisors’ office as he was angry with Arrowood.

21. These events gave Integra notice of Mitchell’s violent propensities.

22. Mitchell ended up walking out of work that day, but the then-plant manager persuaded him
to return to work a few days later.

23. Mitchell remained angry when he returned and continued to blow up at the smallest issues.

24. Around that time, Moore filed a complaint with HR (specifically, with Cheryl Loving-
Mayfield) about Mitchell’s propensity toward violence and Moore’s concern for his (and
others’) safety.

25, This was additional notice of Mitchell’s violent propensity as well as a protected complaint
of unsafe working conditions.

26. Mitchell’s violent responses to small incidents continued through 2019, despite Integra’s

notice of those issues.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A 2002294 / COMMONPLEAS DIVISION / IFlJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 5 of 11 PAGEID #: 44

27.

28.

29.

30.

31

32.

33.

34.

35.

36.

37,

38.

There were roughly six similar incidents caused by Mitchell, but Integra never took any
remedial action, despite repeated complaints of workplace safety and several resignations
directly caused by Mitchell’s violence.

On or about January 7, 2020, Moore told Brian Hobbs (lead machinist) about a problem he
had with some bad parts.

Moore asked Hobbs to check over the parts to help out, but did not point any fingers as to
who messed up the parts — it was Mitchell, but Moore did not tell this to Hobbs.

Roughly twenty minutes later, Mitchell accosted Moore, screaming about Moore’s report.

. Moore tried to calm Mitchell down (as he had several times prior), but Mitchell would not

relent.

Mitchell grabbed Moore by the throat and began to strangle him.

Moore knocked Mitchell’s hands away in self-defense.

Joshua Duffey (programmer) stepped in and told Mitchell to leave — Duffey luckily
managed to stop Mitchell’s violence.

Duffey brought Mitchell to the supervisor (Vick Turner) and reported the situation to HR,
who then evidently took the report to corporate.

Moore worked for the rest of the day assuming he would need to provide a statement too,
but he was never approached.

On or about January 8, 2020, Moore returned to work and saw that Mitchell was still
working, seemingly without any discipline for throttling him.

Moore could not stand to work with someone who had made an attempt on his life, so he

spoke with Steven Nowack (manager) and mentioned he could not work in an unsafe

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMON PLEAS DIVISION / IFlJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 6 of 11 PAGEID #: 45

39.

40.

4].

42.

43.

44.

45.

46.

47.

48.

environment caused by coworkers. This was another protected complaint regarding
workplace safety.

Moore spoke with Nowack again the next day and said he intended to begin looking for a
new job because Integra refused to keep him reasonably safe at work. This was another
protected complaint regarding workplace safety.

On or about January 10, 2020, Nowack brought Moore back into work.

A few hours into his shift, Moore was called to meet with Nowack and Loving-Manfield.
They then terminated Moore’s employment citing the zero-tolerance fighting policy.
Within one week of Moore’s complaint about Mitchell’s physical assault (a protected
complaint of workplace safety), his employment was terminated.

Moore also filed at least one report prior to this violence in 2019, but Integra took no
remedial action.

Integra simply wanted Moore to stay silent and not complain about threats on his life that
Integra had the ability to remedy.

Both Moore and Mitchell were employees of Integra.

Mitchell had a propensity toward violence (as demonstrated by his repeated violent actions
throughout his employment, including previous actions that Moore himself reported to
Integra).

Integra had notice of Mitchell’s violent propensities (again, Moore himself specifically
reported Mitchell’s previous actions).

Mitchell’s continued employment directly led to his assault on Moore and thus was a

proximate cause of Moore’s legal injuries.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMON PLEAS DIVISION / IFlJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 7 of 11 PAGEID #: 46

49.

50.

51.

52

53.

54.

55.

56.

57.

Integra could have prevented this entire situation, but instead of taking remedial action
against Mitchell early on, it allowed Mitchell to attempt to strangle Moore at work.
Defendant’s termination of Moore was an adverse employment action against him.

Defendant’s purported reason for Moore’s termination is pretextual.

- Defendant actually terminated Moore’s employment in retaliation for his complaints of

workplace safety.

Defendant had actual and/or constructive notice of Mitchell’s propensity toward violence.
Despite Defendant’s notice of Mitchell’s propensity toward violence, it maintained his
employment until he committed (yet another) violent act while working within the scope
of his employment.

Defendant negligently retained Mitchell’s employment despite knowing of his propensity
toward violence against his coworkers.

Defendant’s negligent retention of Mitchell was the proximate cause of Moore’s damages.

As a result of Defendant’s acts and omissions above, Moore has suffered damages.

COUNT I: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

58.

59.

60.

Moore restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.

A clear public policy exists and is manifested in Ohio statutes, including R.C. § 4101.11
and/or § 4101.12, and/or administrative regulations, or in the common law, in favor of
providing workers with a healthy and safe work environment, and against terminating an
employee based on complaints of unsafe working conditions caused by violent employees.
As set forth above, Moore repeatedly made reports to Integra about the unethical, unlawful,
and/or policy-violating behavior that was going on there, including unsafe working

conditions caused by Mitchell.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A 2002294 / COMMON PLEAS DIVISION / IFIJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 8 of 11 PAGEID #: 47

61.

62.

63.

64.

65.

66.

67.

68

69.

70.

Defendant’s termination of Moore’s employment jeopardizes these public policies.
Defendant’s termination of Moore’s employment was motivated by conduct related to
these public policies.
Defendant had no overriding business justification for terminating Moore’s employment.
As a direct and proximate result of Defendant’s conduct, Moore suffered and will continue
to suffer damages.

COUNT II: NEGLIGENT RETENTION
Moore restates each and every prior paragraph of this Complaint, as if it were fully
restated herein.
Mitchell physically assaulted Moore while both were working within the scope of their
employment.

Integra is and/or was the employer of both Moore and Mitchell.

. Integra knew Mitchell had engaged in physical violence against Moore and other

employees as Moore and other employees had reported Mitchell’s violent acts to integra.
Integra’s negligent retention of Mitchell is the proximate cause of Moore’s damages.

As a direct and proximate result of Defendants’ conduct, Moore has suffered and will
continue to suffer damages, including economic, emotional distress and physical sickness

damages.

DEMAND FOR RELIEF

WHEREFORE, Moore demands from Defendant the following:

a) Issue a permanent injunction:

i. Requiring Defendant to abolish discrimination, harassment, and retaliation;

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A 2002294 / COMMON PLEAS DIVISION / IFIJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 9 of 11 PAGEID #: 48

ii. Requiring allocation of significant funding and trained staff to implement all
changes within two years;

iii. Requiring removal or demotion of all supervisors who have engaged in
discrimination, harassment, or retaliation, and failed to meet their legal
responsibility to promptly investigate complaints and/or take effective action to
stop and deter prohibited personnel practices against employees;

iv. Creating a process for the prompt investigation of discrimination, harassment,
or retaliation complaints; and

v. Requiring mandatory and effective training for all employees and supervisors
on discrimination, harassment, and retaliation issues, investigations, and
appropriate corrective actions;

b) Issue an order requiring Defendant to expunge his personnel file of all negative
documentation;

c) An award against Defendant for compensatory and monetary damages to compensate
Moore for physical injury, physical sickness, lost wages, emotional distress, and other
consequential damages, in an amount in excess of $25,000 per claim to be proven at
trial;

d) An award of punitive damages against Defendant in an amount in excess of $25,000;

e) An award of reasonable attorneys’ fees and non-taxable costs for Moore’s claims as
allowable under law;

f) An award of the taxable costs of this action; and

g) An award of such other relief as this Court may deem necessary and proper.

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMONPLEAS DIVISION / IFlJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 10 of 11 PAGEID #: 49

Respectfully submitted,

/s/ Matthew G. Bruce
Matthew Bruce (0083769)
Trial Attorney
Evan R. McFarland (0096953)
THE SPITZ LAW FIRM, LLC
8354 Princeton-Glendale Rd., Suite 203,
West Chester, OH 45069
Phone: (216) 291-4744 x173
Fax: (216) 291-5744
Email: Matthew.Bruce@SpitzLawFirm.com
Email: Evan.McFarland@SpitzLawFirm.com

Attorneys for Plaintiff Steven Moore

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMON PLEAS DIVISION / IFIJ
Case: 1:20-cv-00580-MWM-KLL Doc #: 3 Filed: 07/28/20 Page: 11 of 11 PAGEID #: 50

JURY DEMAND

Plaintiff Steven Moore demands a trial by jury by the maximum number of jurors permitted.

/s/ Matthew G. Bruce
Matthew Bruce (0083769)

10

E-FILED 06/24/2020 05:14 PM / CONFIRMATION 957923 / A2002294 / COMMON PLEAS DIVISION / IFlJ
